DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.US 11,036,391. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 4-10, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (Publication number: US 2017/0103571) in view of Frolov (Publication number: US 2015/0190726).

Consider Claim 1, Beaurepaire shows an amusement park ride system (figures 3 and 6; paragraph 3), comprising: 
(a) A ride vehicle configured to travel (see figure 6); (read as vehicle 129).
(b) A haptic feedback system, comprising: a memory configured to store a three dimensional map of scenery along a ride (see figure 6; paragraphs 80 and 81); (The positioning circuitry 207 may include suitable sensing devices that measure the traveling distance, speed, direction, and so on, of client devices 122, 129, and/or 133).
(c) A surface modifying component configured to output a tactile representation of a portion of the scenery along the ride based on data from the three dimensional map and a status of the ride vehicle  (see paragraphs 91 and 92; 48, and 49); (Beaurepaire shows that the system may include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations).
However, Beaurepaire shows a vehicle on a ride in an amusement park but does not specifically show traveling along a riding path.
(see figures 1 and 2; paragraphs 74 and 75); (Frolov shows that the ride vehicle 115 is traveling a long track 110 (read as “ride path”)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the current application to incorporate the teaching of Frolov into the teaching of Beaurepaire in order to improve interactive amusement for the users (see Frolov; paragraphs 2 and 3).

Consider Claim 9, Beaurepaire shows a method of providing haptic feedback in a ride system (figures 3 and 6; paragraph 3),comprising: 
(a) Accessing, via one or more processors, a three dimensional map of features along a ride (see paragraphs 91 and 92; 48, and 49); (Beaurepaire shows that the system may include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations).
(b) Detecting, via the one or more processors, a ride system status; and forming, by and on a surface modifying component, one or more shapes associated with one or more of the features based on a correlation between the ride system status and the three dimensional map (see paragraphs 48 and 49); (The virtual reality environment may further influence the physical area around the passenger. There may be haptic sensors in the seat. The seat position, climate, position of sunroof, or other instruments of the vehicle may be altered to enhance the virtual experience).

In related art, Frolov shows traveling along a riding path (see figures 1 and 2; paragraphs 74 and 75); (Frolov shows that the ride vehicle 115 is traveling a long track 110 (read as “ride path”)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the current application to incorporate the teaching of Frolov into the teaching of Beaurepaire in order to improve interactive amusement for the users (see Frolov; paragraphs 2 and 3).

Consider Claim 15, Beaurepaire shows a haptic feedback system (figures 3 and 6; paragraph 3), comprising:
 (a) A memory configured to store a three dimensional model of a ride, scenery along the ride, or both (see paragraphs 91 and 92; 48, and 49); (Beaurepaire shows that the system may include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations).
(b) A surface modifying component configured to output a haptic representation of the track, the scenery along the track, or both based on the three dimensional model  (see paragraphs 91 and 92; 48, and 49); (Beaurepaire shows that the system may include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations).

In related art, Frolov shows traveling along a riding path (see figures 1 and 2; paragraphs 74 and 75); (Frolov shows that the ride vehicle 115 is traveling a long track 110 (read as “ride path”)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the current application to incorporate the teaching of Frolov into the teaching of Beaurepaire in order to improve interactive amusement for the users (see Frolov; paragraphs 2 and 3).

Consider Claims 4 and 17, Beaurepaire shows that the three dimensional map comprises optical data of the scenery (see figures 4A and 4B; paragraphs 58 and 59). 

Consider Claim 5,  Beaurepaire shows that the surface modifying component is configured to output the tactile representation of the portion of the scenery based on a location of the ride vehicle along the ride path corresponding to a location of the portion of the scenery in the three dimensional map (see paragraphs 48 and 49); (The virtual reality environment may further influence the physical area around the passenger. There may be haptic sensors in the seat. The seat position, climate, position of sunroof, or other instruments of the vehicle may be altered to enhance the virtual experience).

(see paragraphs 68 and 69).

Consider Claims 7 and 8, Beaurepaire shows that the scenery comprises actuation features and wherein the haptic feedback system comprises at least one processor configured to activate one or more portions of the scenery within a proximity to the ride vehicle to perform an action, wherein the action comprises a motion, speaking, or both (see figure 7C; paragraphs 78 and 80); (System 120, vehicle 129 may be connected to the electronic horizon generator 131 and virtual reality generator 121 via network 127. Mobile device 122 and virtual reality device 133 may be connected to vehicle 129. In some cases and/or during some periods of time, mobile device 122 and/or virtual reality device 133 may not be directly connected to network 127 and may send and receive information associated with virtual electronic horizon generator 131 and virtual reality generator 121 only through vehicle 129).

Consider Claim 10, Beaurepaire shows detecting the ride system status comprises receiving location data indicative of a location of a ride vehicle on the ride path  (see paragraphs 48 and 49); (The virtual reality environment may further influence the physical area around the passenger. There may be haptic sensors in the seat. The seat position, climate, position of sunroof, or other instruments of the vehicle may be altered to enhance the virtual experience).

(paragraphs 28 and 29); (Vehicle state sensor data records may include or comprise speed, acceleration or deceleration, engine pressure, engine temperature, gear shifting, tire pressure, wheel speed and vibration, windshield wiper setting, turn signal setting, gear selection, headlight and interior light settings, window sensors).

Consider Claim 16, Beaurepaire shows that at least one processor configured to activate one or more portions of scenery in a proximity to the ride path to move, speak, or both (see paragraphs 68 and 69).
Consider Claim 20, Beaurepaire shows that the haptic feedback system is configured to provide a first haptic activity having a first intensity to represent a first environment, and a second haptic activity having a second intensity to represent a second environment, wherein the second intensity is greater than the first intensity (see paragraphs 47-50; figure 1).

Claims 2, 3, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (Publication number: US 2017/0103571) in view of Frolov (Publication number: US 2015/0190726) in view of Levesque et al (Publication number: US 2015/0145657).

Consider Claims 2 and 3, Beaurepaire and Frolov do not specifically show that the surface modifying component comprises a plurality of pegs configured to extend and 
In related art, Levesque shows that the surface modifying component comprises a plurality of pegs configured to extend and retract from a base of the surface modifying component (see paragraph 46); (The user interface 300 may provide haptic effects at the surface 312 of the touch screen 310 and/or through a housing 320 of the user interface 300 through one or more haptic output devices 160 in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. The actuators 330, 332, 334 may rely on motors that convert torque into vibrations, on fluid pressure, on changes in the shape of a material, or on other forces that generate motion).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Levesque into the teaching of Beaurepaire and Frolov in order to generate friction effects (See Levesque; paragraph 2).
Consider Claims 13, 14, and 18,  Beaurepaire and Frolov do not specifically show identifying a first type of the features; and forming, via a plurality of pegs on the surface modifying component, the one or more shapes representing the first type of the features; and identifying a second type of the features; and forming, via a plurality of fluid-filled sacs on the surface modifying component, one or more additional shapes representing the second type of the features.
(see paragraph 46); (The user interface 300 may provide haptic effects at the surface 312 of the touch screen 310 and/or through a housing 320 of the user interface 300 through one or more haptic output devices 160 in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. The actuators 330, 332, 334 may rely on motors that convert torque into vibrations, on fluid pressure, on changes in the shape of a material, or on other forces that generate motion).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Levesque into the teaching of Beaurepaire and Frolov in order to generate friction effects (See Levesque; paragraph 2).

Consider Claim 19, Levesque shows that each peg of the plurality of pegs is configured to be actuated by a magnetic field, an electric current, or both (see paragraph 46); (The user interface 300 may provide haptic effects at the surface 312 of the touch screen 310 and/or through a housing 320 of the user interface 300 through one or more haptic output devices 160 in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. The actuators 330, 332, 334 may rely on motors that convert torque into vibrations, on fluid pressure, on changes in the shape of a material, or on other forces that generate motion). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (Publication number: US 2017/0103571) in view of Frolov (Publication number: US 2015/0190726) in view of Briggs et al (Publication number: US 2018/0284881).

Consider Claim 11, Beaurepaire and Frolov do not specifically show receiving timing data indicative of time elapsed during operation of the ride vehicle; and identifying the one or more of the features based on the timing data, the location data, and the three dimensional map. 
In related art, Briggs et al show receiving timing data indicative of time elapsed during operation of the ride vehicle; and identifying the one or more of the features based on the timing data, the location data, and the three dimensional map (see paragraphs 15 and 16).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Briggs et al into the teaching of Beaurepaire and Frolov in order for the user to engage with the ride (see Briggs; paragraphs 7 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/03/2021